Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority to application 15/586158 on May 3, 2017 which was a CIP of 15/470,529 filed on 03/27/2017, which claimed priority from provisional U.S. Pat. App. Nos. 62/313,291 filed on 03/25/2016, 62/365,752 filed on 07/22/2016 and 62/446,646 filed on 01/16/2017, which non-provisional application is also a continuation-in-part of and claimed10 priority from U.S. Pat. App. No. 14/876,351 filed on 10/6/2015, which claimed the benefit of U.S. provisional App. Nos. 62/060,524 filed on 10/6/2014 and 62/061,665 filed on 10/8/2014, all of which are incorporated by reference herein in their entireties. U.S. Pat. App. No. 15/586,158 filed on May 3, 2017 also claimed priority to U.S. provisional App. Nos. 62/331,256 filed on 05/03/20 16; 62/365,752 filed on 07/22/20 16; 62/446,646 filed on 1501/16/2017; and 62/455,504 filed on 02/06/2017, all of which are incorporated by reference herein in their entireties. Applicant also claims priority to U.S. provisional App. Nos. 62/446,646 filed on 01/16/2017 and 62/455,504 filed on 02/06/2017, in the present application, all of which are incorporated by reference herein in their entireties. 
	As the application is a CIP of 15/470,529 and the provisional applications listed, the priority date applied for the claimed subject matter is 5/3/2016 of provisional application 62/331256. The earliest filed provisional applications files 10/6/2014 and 10/8/2014 do not disclose indigo.  The earliest filed application 14/876351 does not disclose indigo.

Allowable Subject Matter
Claim 16-20 and 22-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicants amendments and arguments are persuasive and the 35 USC 112(a) rejection is withdrawn.  Applicant’s specification teaches a portion of the pigment particles [indigo dye] is entrapped within the fiber substrates and a second portion is entrapped between the welded fiber substrates and additionally a third portion in the binder Applicant’s specification (page 118, lines 3-6) or [0455].  The indigo dye molecules are disclosed in [0417].
The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11085133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The obviousness double patenting rejection is withdrawn.
As previously noted in the Final Office action of 9/23/2021, prior art of record, Offord, discloses a method of applying a carbohydrate sheath to cellulose fibers.  Offord does not teach an indigo dye in molecular form and while Offord suggests vat dyes, it would not have been obvious to use an indigo dye in molecular form as indigo requires specific solvent to exist in dye form and Offord does not teach or suggest a process of dying cellulose fibers with indigo dye as disclosed.  Offord teaches a ring dyed fabric and where the pigment is co-applied within the encapsulating sheath or/and alternate method where the outer carbohydrate sheath is dyed by reacting the outer sheath with the dye.  Offord fails to teach or suggest the dye permeates the cellulose fiber substrate (core).  Offord discloses incorporating the colorant in the sheathing layer and other methods such as ring dying which leave the core undyed.
Prior art to DeLong does not teach or suggest a dyed product and does not teach or suggest indigo dye molecules of any kind and therefore it would not have been obvious to combine the two processes and it would not have been predictable at the effective filing date to combine the process of DeLong and Offord to obtain a indigo dye in molecular form that permeates the cellulose fibrous substrate.
Additional reference of interest made of record is Aggarwal WO-2017050646, effective filing date of 9/16/2015 (DE102015218510) is directed to a process for dyeing fabric using indigo dyes.  Aggarwal teaches dispersing the indigo dye molecules with improved solubility [0019] and the dye particles are adhered to the textiles with polymeric binders.  The binders are synthetic polymer binders [0025] and not biopolymers as defined in Applicant’s specification.  Aggarwal into fails to disclose a biopolymer that welds the fibers substrates and incorporates indigo dye molecules.  Aggarwal refers to pigment pastes in the examples.  It would not have been obvious to modify Aggarwal with Offord or DeLong.
It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine the processes of Offord and DeLong to arrive at a yarn that is dyed with a molecular indigo dye and the fibers substrates are welded with a biopolymer and the dye penetrates the fiber substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759